                      Case 4:19-cv-07966-JST Document 27
                                                      26 Filed 04/21/20
                                                               04/20/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                    Northern District of California
                                                 __________              __________

                                                                             )
                                                                             )
    Abante Rooter and Plumbing, Inc., a California                           )
                    corporation,
                                                                             )
                            Plaintiff(s)                                     )
                                                                             )
                                v.                                                               Civil Action No. 4:19-cv-07966-JST
                                                                             )
   Unlocked Business Strategies, Inc., a New York                            )
  corporation, Thomas R. Costa, an individual, and
                                                                             )
  Merchant Industry, LLC d/b/a Swipe4Free, a New
            York limited liability company,                                  )
                                                                             )
                           Defendant(s)                                      )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Merchant Industry, LLC d/b/a Swipe4Free
                                       36-36 33rd Street, Suite 306
                                       Long Island City, New York 11106




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Taylor T. Smith
                                       tsmith@woodrowpeluso.com
                                       Woodrow & Peluso, LLC
                                       3900 E. Mexico Ave., Suite 300
                                       Denver, Colorado 80210
                                       Tel: 720-907-7628

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                S DISTR
                                                                                                             CLERK OF COURT
                                                                             ATE       IC
                                                                           ST            T
                                                                       D
                                                                                                             Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T




Date:        April 21, 2020
                                                              N O RT




                                                                                                      NI A
                                                                                                  OR




                                                                                                                      Signature of Clerk or Deputy Clerk
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                        Case 4:19-cv-07966-JST Document 27
                                                        26 Filed 04/21/20
                                                                 04/20/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-07966-JST

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
